--------------------------------------------------------------------------------

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

            THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this
“Agreement”) is being executed and delivered as of [          ] by
[_____________] (“Seller”) [and ______________, an individual that is a
shareholder of Seller or otherwise serving as officer, director, manager or
employee of Seller and serving as a shareholder, director, officer, manager or
employee of the Company (as defined below) or any of its Subsidiaries (“Manager”
and, together with Seller, the “Subject Parties”)], in favor of and for the
benefit of American Lorain Corporation, a Nevada corporation (“Purchaser”),
Shengrong Environmental Protection Holding Company Limited, a business company
incorporated in the British Virgin Islands with limited liability (the
“Company”), and each of Purchaser’s and/or the Company’s respective present and
future Affiliates, successors and direct and indirect Subsidiaries
(collectively, the “Covered Parties”). Any capitalized term used, but not
defined in this Agreement will have the meaning ascribed to such term in the
Share Exchange Agreement.

            WHEREAS, on December 22, 2016, Purchaser, the Company and the Seller
entered into that certain Share Exchange Agreement (as amended from time to time
in accordance with the terms thereof, the “Share Exchange Agreement”), by and
among Purchaser, the Company and the shareholders of the Company named therein,
including Seller (the “Company Shareholders”), pursuant to which, subject to the
terms and conditions thereof, Purchaser will acquire from the Company
Shareholders all of the issued and outstanding equity interests of the Company
in exchange for 114,000,000 Purchaser Ordinary Shares;

            WHEREAS, the Company, indirectly through its Subsidiaries, provides
industrial waste management services in China (the “Business”);

            WHEREAS, in connection with, and as a condition to the consummation
of the transactions contemplated by the Share Exchange Agreement (the
“Transactions”), and to enable Purchaser to secure more fully the benefits of
the Transactions, including the protection and maintenance of the goodwill and
confidential information of the Company and its Subsidiaries, Purchaser has
required that the Subject Parties enter into this Agreement;

            WHEREAS, the Subject Parties are entering into this Agreement in
order to induce Purchaser to consummate the Transactions, pursuant to which each
Subject Party will directly or indirectly receive a material benefit; and

            WHEREAS, Seller, as a former owner of the Company, and Manager, as a
former shareholder, director, officer or employee of the Company or its
Subsidiaries, have contributed to the value of the Company and have obtained
extensive and valuable knowledge and confidential information concerning the
business of the Company and its Subsidiaries.

            NOW, THEREFORE, in order to induce Purchaser to consummate the
Transactions, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Subject Party hereby agrees as
follows:

            1. Restriction on Competition.

                                 (a) Restriction. Each Subject Party hereby
agrees that during the period from the Closing until the later of (i) the four
(4) year anniversary of the Closing Date and (ii) the date on which the Subject
Parties, their respective Affiliates or any of their respective officers,
directors or employees are no longer directors, officers, managers or employees
of the Company or any of its Subsidiaries (the later of such date in this clause
(ii) or the Closing Date, the “Termination Date”, and such period from the
Closing until the later of clauses (i) and (ii), the “Restricted Period”), such
Subject Party will not, and will cause its Affiliates not to, without the prior
written consent of Purchaser (which may be withheld in its sole discretion),
anywhere in the Peoples’ Republic of China (the “Territory”), directly or
indirectly engage in the Business (other than through a Covered Party) or own,
manage, finance or control, or participate in the ownership, management,
financing or control of, or become engaged or serve as an officer, director,
member, partner, employee, agent, consultant, advisor or representative of, a
business or entity (other than a Covered Party) that engages in the Business (a
“Competitor”). Notwithstanding the foregoing, (i) the Subject Parties and their
respective Affiliates may own passive portfolio company investments in a
Competitor, so long as the Subject Parties and their Affiliates and their
respective shareholders, directors, officer, managers and employees who were
involved with the business of the Company and its Subsidiaries are not involved
in the management or control of such Competitor (“Permitted Ownership”), and
(ii) for the avoidance of doubt, certain family members and associates of the
Subject Parties as set forth on Exhibit 1 hereto may continue to manage the
businesses set forth next to their respective names on Exhibit 1 hereto
consistent with past practice prior to the date hereof, even if such businesses
are Competitors, so long as the Subject Parties are not involved in the
management or control of such Competitors.

--------------------------------------------------------------------------------

                                 (b) Acknowledgment. Each Subject Party
acknowledges and agrees, based upon the advice of legal counsel and/or such
Subject Party’s own education, experience and training, that (i) such Subject
Party possesses knowledge of confidential information of the Company and its
Subsidiaries and the Business, (ii) such Subject Party’s execution of this
Agreement is a material inducement to Purchaser to consummate the Transactions
and to realize the goodwill of the Company and its Subsidiaries, for which such
Subject Party will receive a substantial direct or indirect financial benefit,
and that Purchaser would not have entered into the Share Exchange Agreement or
consummated the Transactions but for the Subject Parties’ agreements set forth
in this Agreement; (iii) it would impair the goodwill of the Company and its
Subsidiaries and reduce the value of the assets of the Company and its
Subsidiaries and cause serious and irreparable injury if such Subject Party were
to use its ability and knowledge by engaging in the Business in competition with
a Covered Party, and/or to otherwise breach the obligations contained herein and
that the Covered Parties would not have an adequate remedy at law because of the
unique nature of the Business, (iv) such Subject Party has no intention of
engaging in the Business during the Restricted Period other than Permitted
Ownership, (v) the relevant public policy aspects of restrictive covenants,
covenants not to compete and non-solicitation provisions have been discussed,
and every effort has been made to limit the restrictions placed upon such
Subject Party to those that are reasonable and necessary to protect the Covered
Parties’ legitimate interests, (vi) the Covered Parties conduct and intend to
conduct the Business everywhere in the Territory and compete with other
businesses that are or could be located in any part of the Territory, (vii) the
foregoing restrictions on competition are fair and reasonable in type of
prohibited activity, geographic area covered, scope and duration, (viii) the
consideration provided to such Subject Party under this Agreement and the Share
Exchange Agreement is not illusory, and (ix) such provisions do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of the Covered Parties.

            2. No Solicitation; No Disparagement.

                                 (a) No Solicitation of Employees and
Consultants. Each Subject Party agrees that, during the Restricted Period, such
Subject Party will not, without the prior written consent of Purchaser (which
may be withheld in its sole discretion), either on its own behalf or on behalf
of any other Person (other than, if applicable, a Covered Party in the
performance of such Subject Party’s duties on behalf of the Covered Parties),
directly or indirectly: (i) hire or engage as an employee, independent
contractor, consultant or otherwise any Covered Personnel (as defined below);
(ii) solicit, induce, encourage or otherwise cause (or attempt to do any of the
foregoing) any Covered Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party; or (iii) in any way
interfere with or attempt to interfere with the relationship between any Covered
Personnel and any Covered Party; provided, however, no Subject Party will be
deemed to have violated this Section 2(a) if any Covered Personnel voluntarily
and independently solicits an offer of employment from such Subject Party (or
other Person whom such Subject Party is acting on behalf of) by responding to a
general advertisement or solicitation program conducted by or on behalf of such
Subject Party (or such other Person whom such Subject Party is acting on behalf
of) that is not targeted at such Covered Personnel or Covered Personnel
generally, so long as such Covered Personnel is not hired. For purposes of this
Agreement, “Covered Personnel” shall mean any Person who is or was an employee,
consultant or independent contractor of the Covered Parties, (A) if the relevant
time of determination is before the Termination Date, as of such date of
determination or during the one (1) year period preceding such date and, (B) if
the relevant time of determination is after the Termination Date, as of the
Termination Date or during the one (1) year period preceding the Termination
Date.

                                 (b) Non-Solicitation of Customers and
Suppliers. Each Subject Party agrees that, during the Restricted Period, such
Subject Party will not, without the prior written consent of Purchaser (which
may be withheld in its sole discretion), individually or on behalf of any other
Person (other than, if applicable, a Covered Party in the performance of such
Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly: (i) solicit, induce, encourage or otherwise cause (or attempt to do
any of the foregoing) any Covered Customer (as defined below) to (A) cease
being, or not become, a client or customer of any Covered Party with respect to
the Business or (B) reduce the amount of business of such Covered Customer with
any Covered Party, or otherwise alter such business relationship in a manner
adverse to any Covered Party, in either case, with respect to or relating to the
Business; (ii) interfere with or disrupt (or attempt to interfere with or
disrupt) the contractual relationship between any Covered Party and any Covered
Customer; (iii) divert any business with any Covered Customer relating to the
Business from a Covered Party; (iv) solicit for business, provide services to,
engage in or do business with, any Covered Customer for products or services
that are part of the Business; or (v) interfere with or disrupt (or attempt to
interfere with or disrupt), any Person that was a vendor, supplier, distributor,
agent or other service provider of a Covered Party at the time of such
interference or disruption, for a purpose competitive with a Covered Party as it
relates to the Business. For purposes of this Agreement, a “Covered Customer”
shall mean any Person who is or was an actual customer or client (or prospective
customer or client with whom a Covered Party actively marketed or made or taken
specific action to make a proposal) of a Covered Party, (A) if the relevant time
of determination is before the Termination Date, as of such date of
determination or during the one (1) year period preceding such date and, (B) if
the relevant time of determination is after the Termination Date, as of the
Termination Date or during the one (1) year period preceding the Termination
Date.

--------------------------------------------------------------------------------

                                 (c) Non-Disparagement. Each Subject Party
agrees that from and after the Closing Date such Subject Party will not directly
or indirectly engage in any conduct that involves the making or publishing
(including through electronic mail distribution or online social media) of any
written or oral statements or remarks (including the repetition or distribution
of derogatory rumors, allegations, negative reports or comments) that are
disparaging, deleterious or damaging to the integrity, reputation or good will
of one or more Covered Parties or their respective management, officers,
employees, independent contractors or consultants. Notwithstanding the
foregoing, subject to Section 3 below, the provisions of this Section 2(c) shall
not restrict any Subject Party from providing truthful testimony or information
in response to a subpoena or investigation by a Governmental Authority or in
connection with any legal action by such Subject Party against any Covered Party
under this Agreement, the Share Exchange Agreement or any other Ancillary
Document that is asserted by such Subject Party in good faith.

            3. Confidentiality. From and after the Closing Date, each Subject
Party will, and will cause its Representatives to, keep confidential and not
(except, if applicable, in the performance of such Subject Party’s duties on
behalf of the Covered Parties) directly or indirectly use, disclose, reveal,
publish, transfer or provide access to, any and all Covered Party Information
without the prior written consent of Purchaser (which may be withheld in its
sole discretion). As used in this Agreement, “Covered Party Information” means
all material and information relating to the business, affairs and assets of any
Covered Party, including material and information that concerns or relates to
such Covered Party’s bidding and proposal, technical, computer hardware or
software, administrative, management, operational, data processing, financial,
marketing, sales, human resources, business development, planning and/or other
business activities, regardless of whether such material and information is
maintained in physical, electronic, or other form, that is: (A) gathered,
compiled, generated, produced or maintained by such Covered Party through its
Representatives, or provided to such Covered Party by its suppliers, service
providers or customers; and (B) intended and maintained by such Covered Party or
its Representatives, suppliers, service providers or customers to be kept in
confidence. The obligations set forth in this Section 3 will not apply to any
Covered Party Information where a Subject Party can prove that such material or
information: (i) is known or available through other lawful sources not bound by
a confidentiality agreement with, or other confidentiality obligation to, any
Covered Party; (ii) is or becomes publicly known through no violation of this
Agreement or other non-disclosure obligation of such Subject Party or any of its
Representatives; (iii) is already in the possession of such Subject Party at the
time of disclosure through lawful sources not bound by a confidentiality
agreement or other confidentiality obligation as evidenced by the Subject
Party’s documents and records; or (iv) is required to be disclosed pursuant to
an order of any administrative body or court of competent jurisdiction (provided
that (A) the applicable Covered Party is given reasonable prior written notice,
(B) such Subject Party cooperates (and causes its Representatives to cooperate)
with any reasonable request of any Covered Party to seek to prevent or narrow
such disclosure and (C) if after compliance with clauses (A) and (B) such
disclosure is still required, such Subject Party and its Representatives only
disclose such portion of the Covered Party Information that is expressly
required by such order, as it may be subsequently narrowed).

            4. Representations and Warranties. Each Subject Party hereby
represents and warrants, to and for the benefit of the Covered Parties as of the
date of this Agreement and as of the Closing Date, that: (a) such Subject Party
has full power and capacity to execute and deliver, and to perform all of such
Subject Party’s obligations under, this Agreement; and (b) neither the execution
and delivery of this Agreement nor the performance of such Subject Party’s
obligations hereunder will result directly or indirectly in a violation or
breach of any agreement or obligation by which such Subject Party is a party or
otherwise bound. By entering into this Agreement, each Subject Party certifies
and acknowledges that such Subject Party has carefully read all of the
provisions of this Agreement, and that such Subject Party voluntarily and
knowingly enters into this Agreement.

--------------------------------------------------------------------------------

            5. Remedies. The covenants and undertakings of the Subject Parties
contained in this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
Each Subject Party agrees that, in the event of any breach or threatened breach
by such Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to obtain the following remedies
(in addition to, and not in lieu of, any other remedy at law or in equity or
pursuant to the Share Exchange Agreement or the other Ancillary Documents that
may be available to the Covered Parties, including monetary damages), and a
court of competent jurisdiction may award: (i) an injunction, restraining order
or other equitable relief restraining or preventing such breach or threatened
breach, without the necessity of proving actual damages or posting bond or
security, which each Subject Party expressly waives; and (ii) recovery of the
Covered Party’s attorneys’ fees and costs incurred in enforcing the Covered
Party’s rights under this Agreement. If sought and obtained in accordance with
this Agreement, each Subject Party hereby consents to the award of any of the
above remedies to the applicable Covered Party in connection with any such
breach or threatened breach. Each Subject Party hereby acknowledges and agrees
that in the event of any breach of this Agreement, any value attributed or
allocated to this Agreement (or any other non-competition agreement with such
Subject Party) under or in connection with the Share Exchange Agreement shall
not be considered a measure of, or a limit on, the damages of the Covered
Parties.

            6. Survival of Obligations. The expiration of the Restricted Period
will not relieve any Subject Party of any obligation or liability arising from
any breach by such Subject Party of this Agreement during the Restricted Period.
Each Subject Party further agrees that the time period during which the
covenants contained in Section 1 and Section 2 of this Agreement will be
effective will be computed by excluding from such computation any time during
which such Subject Party is in violation of any provision of such Sections,
provided the Company has delivered to the Subject Party notice of any such
exclusion prior to the date on which such time period would otherwise expire.

            7. Miscellaneous.

                                 (a) Notices. All notices, consents, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered (i) in person, (ii) by facsimile or other
electronic means, with affirmative confirmation of receipt, (iii) one Business
Day after being sent, if sent by reputable, nationally recognized overnight
courier service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

    If to Purchaser (or any other Covered Party), to: with a copy (that will not
constitute notice) to:     American Lorain Corporation Ellenoff Grossman &
Schole LLP BeihuanZhong Road 1345 Avenue of the Americas, 11th Floor Junan
County New York, New York 10105 Shandong, People’s Republic of China, 276600
Attention: Richard I. Anslow Attention: Si Chen Facsimile No.: (212) 370-7889
Telephone No.: (86) 539-7317959 Telephone No.: (212) 370-1300 Email:
chensi@usalr.cn Email: ranslow@egsllp.com         If to a Subject Party, to:  
the address below such Subject Party’s name on the signature page to this
Agreement.  


--------------------------------------------------------------------------------

                                 (b) Integration and Non-Exclusivity. This
Agreement, the Share Exchange Agreement and the other Ancillary Documents
contain the entire agreement between the Subject Parties and the Covered Parties
concerning the subject matter hereof. Notwithstanding the foregoing, the rights
and remedies of the Covered Parties under this Agreement are not exclusive of or
limited by any other rights or remedies which they may have, whether at law, in
equity, by contract or otherwise, all of which will be cumulative (and not
alternative). Without limiting the generality of the foregoing, the rights and
remedies of the Covered Parties, and the obligations and liabilities of each
Subject Party, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Share Exchange Agreement and any other written agreement
between a Subject Party and any of the Covered Parties. Nothing in the Share
Exchange Agreement will limit any of the obligations, liabilities, rights or
remedies of the Subject Parties or the Covered Parties under this Agreement, nor
will any breach of the Share Exchange Agreement or any other agreement between
any Subject Party and any of the Covered Parties limit or otherwise affect any
right or remedy of the Covered Parties under this Agreement. If any term or
condition of any other agreement between any Subject Party and any of the
Covered Parties conflicts or is inconsistent with the terms and conditions of
this Agreement, the more restrictive terms will control as to such Subject
Party.

                                 (c) Severability; Reformation. Each provision
of this Agreement is separable from every other provision of this Agreement. If
any provision of this Agreement is found or held to be invalid, illegal or
unenforceable, in whole or in part, by a court of competent jurisdiction, then
(i) such provision will be deemed amended to conform to applicable laws so as to
be valid, legal and enforceable to the fullest possible extent, (ii) the
invalidity, illegality or unenforceability of such provision will not affect the
validity, legality or enforceability of such provision under any other
circumstances or in any other jurisdiction, and (iii) the invalidity, illegality
or unenforceability of such provision will not affect the validity, legality or
enforceability of the remainder of such provision or the validity, legality or
enforceability of any other provision of this Agreement. The Subject Parties and
the Covered Parties will substitute for any invalid, illegal or unenforceable
provision a suitable and equitable provision that carries out, so far as may be
valid, legal and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision. Without limiting the foregoing, if any court of
competent jurisdiction determines that any part hereof is unenforceable because
of the duration, geographic area covered, scope of such provision, or otherwise,
such court will have the power to reduce the duration, geographic area covered
or scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. Each Subject Party will, at a Covered
Party’s request, join such Covered Party in requesting that such court take such
action.

                                 (d) Amendment; Waiver. This Agreement may not
be amended or modified in any respect, except by a written agreement executed by
the Subject Parties, Purchaser and the Company (or their respective permitted
successors or assigns). No waiver will be effective unless it is expressly set
forth in a written instrument executed by the waiving party and any such waiver
will have no effect except in the specific instance in which it is given. Any
delay or omission by a party in exercising its rights under this Agreement, or
failure to insist upon strict compliance with any term, covenant, or condition
of this Agreement will not be deemed a waiver of such term, covenant, condition
or right, nor will any waiver or relinquishment of any right or power under this
Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.

                                 (e) Dispute Resolution. Any dispute,
difference, controversy or claim arising in connection with or related or
incidental to, or question occurring under, this Agreement or the subject matter
hereof (other than applications for a temporary restraining order, preliminary
injunction, permanent injunction or other equitable relief or application for
enforcement of a resolution under this Section 7(e)) (a “Dispute”) shall be
governed by this Section 7(e). A party must, in the first instance, provide
written notice of any Disputes to the other parties subject to such Dispute,
which notice must provide a reasonably detailed description of the matters
subject to the Dispute. Any Dispute that is not resolved may at any time after
the delivery of such notice immediately be referred to and finally resolved by
arbitration pursuant to the then-existing Expedited Procedures of the Commercial
Arbitration Rules (the “AAA Procedures”) of the American Arbitration Association
(the “AAA”). Any party involved in such Dispute may submit the Dispute to the
AAA to commence the proceedings after the Resolution Period. To the extent that
the AAA Procedures and this Agreement are in conflict, the terms of this
Agreement shall control. The arbitration shall be conducted by one arbitrator
nominated by the AAA promptly (but in any event within five (5) Business Days)
after the submission of the Dispute to the AAA and reasonably acceptable to each
party subject to the Dispute, which arbitrator shall be a commercial lawyer with
substantial experience arbitrating disputes under acquisition agreements. The
arbitrator shall accept his or her appointment and begin the arbitration process
promptly (but in any event within five (5) Business Days) after his or her
nomination and acceptance by the parties subject to the Dispute. The proceedings
shall be streamlined and efficient. The arbitrator shall decide the Dispute in
accordance with the substantive law of the State of New York. Time is of the
essence. Each party shall submit a proposal for resolution of the Dispute to the
arbitrator within twenty (20) days after confirmation of the appointment of the
arbitrator. The arbitrator shall have the power to order any party to do, or to
refrain from doing, anything consistent with this Agreement, the Ancillary
Documents and applicable Law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant party (or parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator's award shall be in writing and shall
include a reasonable explanation of the arbitrator's reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

--------------------------------------------------------------------------------

                                 (f) Governing Law; Jurisdiction. This Agreement
shall be governed by, construed and enforced in accordance with the Laws of the
State of New York without regard to the conflict of laws principles thereof.
Subject to Section 7(e), all Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any court in which appeal from such
courts may be taken) (the “Specified Courts”). Subject to Section 7(e), each
party hereto hereby (a) submits to the exclusive jurisdiction of any Specified
Court for the purpose of any Action arising out of or relating to this Agreement
brought by any party hereto, (b) irrevocably waives, and agrees not to assert by
way of motion, defense or otherwise, in any such Action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any Specified Court and (c) waives any bond, surety or other security
that might be required of any other party with respect thereto. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law or in equity. Each party irrevocably consents to the service of
the summons and complaint and any other process in any other action or
proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 7(a).
Nothing in this Section 7(f) shall affect the right of any party to serve legal
process in any other manner permitted by Law.

                                 (g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES
HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

                                 (h) Successors and Assigns; Third Party
Beneficiaries. This Agreement will be binding upon each Subject Party and each
Subject Party’s estate, successors and assigns, and will inure to the benefit of
the Covered Parties, and their respective successors and assigns. Each Covered
Party may freely assign any or all of its rights under this Agreement, at any
time, in whole or in part, to any Person which acquires, in one or more
transactions, at least a majority of the equity securities (whether by equity
sale, merger or otherwise) of such Covered Party or all or substantially all of
the assets of such Covered Party and its Subsidiaries, taken as a whole, without
obtaining the consent or approval of either Subject Party. Each Subject Party
agrees that the obligations of such Subject Party under this Agreement are
personal and will not be assigned by such Subject Party. Each of the Covered
Parties are express third party beneficiaries of this Agreement and will be
considered parties under and for purposes of this Agreement.

--------------------------------------------------------------------------------

                                 (i) Construction. Each Subject Party
acknowledges that such Subject Party has been represented by counsel, or had the
opportunity to be represented by counsel of such Subject Party’s choice. Any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party will not be applied in the construction or interpretation of
this Agreement. Neither the drafting history nor the negotiating history of this
Agreement will be used or referred to in connection with the construction or
interpretation of this Agreement. The headings and subheadings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. In this Agreement: (i) the words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation”; (ii) the definitions
contained herein are applicable to the singular as well as the plural forms of
such terms; (iii) whenever required by the context, any pronoun shall include
the corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (iv) the
words “herein,” “hereto,” and “hereby” and other words of similar import shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement; (v) the word “if” and
other words of similar import when used herein shall be deemed in each case to
be followed by the phrase “and only if”; (vi) the term “or” means “and/or”; and
(vii) any agreement or instrument defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented, including by
waiver or consent and references to all attachments thereto and instruments
incorporated therein.

                                 (j) Counterparts. This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. A photocopy, faxed, scanned and/or emailed copy of this Agreement or
any signature page to this Agreement, shall have the same validity and
enforceability as an originally signed copy.

                                 (k) Effectiveness. This Agreement shall be
binding upon each Subject Party upon such Subject Party’s execution and delivery
of this Agreement, but this Agreement shall only become effective upon the
consummation of the Transactions. In the event that the Share Exchange Agreement
is validly terminated in accordance with its terms prior to the consummation of
the Transactions, this Agreement shall automatically terminate and become null
and void, and the parties shall have no obligations hereunder.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the undersigned has duly executed and delivered
this Non-Competition and Non-Solicitation Agreement as of the date first written
above.

  Seller:                                                             
By:                        _____________________________________________  
Name:                   _____________________________________________  
Title:                     _____________________________________________      
Address for Notice:       Address:            
_____________________________________________  
__________________________________________________________  
__________________________________________________________       Facsimile
No.:     _____________________________________________   Telephone No.: 
_____________________________________________  
Email:                   _____________________________________________      
Manager:       __________________________________________________________  
Name:       Address for Notice:       Address:             
_____________________________________________  
__________________________________________________________   
__________________________________________________________       Facsimile
No.:     _____________________________________________   Telephone No.: 
_____________________________________________   Email:                  
_____________________________________________

Acknowledged and accepted as of the date first written above:

AMERICAN LORAIN CORPORATION

By:                        _____________________________________________
Name:                   _____________________________________________
Title:                     _____________________________________________

SHENGRONG ENVIRONMENTAL PROTECTION HOLDING COMPANY LIMITED

By:                        _____________________________________________
Name:                   _____________________________________________
Title:                     _____________________________________________

[Signature Page to Non-Competition Agreement]

--------------------------------------------------------------------------------